LOTTINGER, Chief Judge.
For the reasons assigned in Mary Ruth Ford Miceli v. Armstrong World Industries; Celotex Corporation; Eagle-Picher Industries, Inc.; Keene Corporation; Owens-Corning Fiberglas Corporation; Owens-Illinois, Inc; Pittsburgh Corning Corporation; Rockwool Manufacturing Company; GAF Corporation; American Tobacco Company; Lorillard, Inc. and Liggett Group, Inc., No. 96 CA 1134, 691 So.2d 283, decided this date, the summary judgment granted by the trial court in favor of defendants is hereby reversed, and this matter is remanded for further proceedings. All costs associated with this appeal are assessed against defendants. REVERSED AND REMANDED.